


117 HR 3018 IH: Chinese Communist Party (CCP) Politburo Accountability Act
U.S. House of Representatives
2021-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3018
IN THE HOUSE OF REPRESENTATIVES

May 7, 2021
Mrs. Cammack (for herself, Mr. Banks, Mr. Austin Scott of Georgia, Mrs. Harshbarger, Mr. Weber of Texas, Mr. Steube, Mrs. Hinson, Ms. Tenney, Mr. C. Scott Franklin of Florida, Mrs. McClain, Mr. Cawthorn, Mr. Babin, Mr. Norman, Mr. Diaz-Balart, Mr. Tiffany, and Mr. Gimenez) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To impose sanctions on senior officials of the Chinese Communist Party, and for other purposes.


1.Short titleThis Act may be cited as the Chinese Communist Party (CCP) Politburo Accountability Act. 2.Statement of policyIt is the policy of the United States to hold members of the politburo of the Chinese Communist Party (CCP) accountable for their malign disinformation campaign and political warfare against the United States, theft of intellectual property of United States citizens, and severe abuses of human rights of the people of China.
3.Imposition of sanctions with respect to senior officials of the Chinese Communist Party
(a)Imposition of sanctionsNotwithstanding any other provision of law, the President is authorized to impose the sanctions described in subsection (b) with respect to any foreign person who the President determines is a senior official of the CCP, including a member of the CCP politburo, and has engaged in or provided support to or for— (1)a malign disinformation campaign or political warfare operation against the United States;
(2)the theft of intellectual property of a United States person; (3)threats or actions undermining the sovereignty of Taiwan; or
(4)the forced closure or destruction of churches, mosques, Buddhist temples, or any other place of worship in China, or restricting the religious practice of Christians, Muslims, Buddhists, or any other religious group in China. (b)Sanctions described (1)In generalThe sanctions described in this subsection with respect to a foreign person determined by the President to be subject to subsection (a) are the following:
(A)Asset blockingThe President shall exercise of all powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of the foreign person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person. (B)Inadmissibility of certain individuals (i)Ineligibility for visas, admission, or paroleSuch a foreign person is—
(I)inadmissible to the United States; (II)ineligible to receive a visa or other documentation to enter the United States; and
(III)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (ii)Current visas revoked (I)In generalThe visa or other documentation issued to such a foreign person shall be revoked, regardless of when such visa or other documentation is or was issued.
(II)Effect of revocationA revocation under subclause (I) shall— (aa)take effect immediately; and
(bb)automatically cancel any other valid visa or entry documentation that is in the person’s possession. (2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a person that violates, attempts to violate, conspires to violate, or causes a violation of regulations promulgated under subsection (e) to implement this section to the same extent that such penalties apply to a person that commits an unlawful act described in section 206(a) of that Act.
(3)Exception to comply with United Nations Headquarters AgreementSanctions under paragraph (1)(B) shall not apply to a foreign person who is an individual if admitting the person into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations. (c)WaiverThe President may, on a case-by-case basis and for one period not to exceed one year, waive the application of sanctions imposed with respect to a foreign person under this section if the President certifies to the appropriate congressional committees not later than 15 days before such waiver is to take effect that such waiver is vital to the national security interests of the United States.
(d)Termination of sanctionsThe President may terminate the application of sanctions under this section if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination takes effect that the President has determined that the foreign person no longer is involved in any of the activities described in subsection (a). (e)Implementation authorityThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) for purposes of carrying out this section.
(f)Regulatory authority
(1)In generalNot later than 90 days after the date of the enactment of this Act, the President shall promulgate regulations as necessary for the implementation of this section. (2)Notification to CongressNot less than 10 days before the promulgation of regulations under paragraph (1), the President shall notify and provide to the appropriate congressional committees the proposed regulations and the provisions of this section that such regulations are implementing.
(g)Sunset
(1)In generalThis section shall terminate on January 1, 2025. (2)InapplicabilityParagraph (1) shall not apply with respect to sanctions imposed with respect to a foreign person under this section before January 1, 2025.
(h)DefinitionsIn this section: (1)AdmittedThe term admitted has the meaning given such term in section 101(3) of the Immigration and Nationality Act (8 U.S.C. 1101(3)).
(2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Affairs, the Committee on the Judiciary, the Committee on Ways and Means, and the Committee on Financial Services of the House of Representatives; and
(B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. (3)Foreign personThe term foreign person means a person that is not a United States person.
4.Determination with respect to the imposition of sanctions on members of the CCP Politburo
(a)DeterminationNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit to the appropriate congressional committees a determination, including a detailed justification, regarding whether any member of the Chinese Communist Party (CCP) Politburo satisfies the criteria for the application of sanctions pursuant to any of the following: (1)Section 3 of this Act.
(2)Executive Order 13694 (50 U.S.C. 1701 note; relating to blocking property of certain persons engaged in significant malicious cyber-enabled activities). (3)The Global Magnitsky Human Rights Accountability Act (enacted as subtitle F of title XII of division A of the National Defense Authorization Act for Fiscal Year 2017; 22 U.S.C. 2656 note).
(4)The Uyghur Human Rights and Policy Act of 2020 (Public Law 116–145). (5)The Hong Kong Human Rights and Democracy Act of 2019 (Public Law 116–76).
(b)FormThe determination required by subsection (a) shall be submitted in unclassified form but may contain a classified annex. (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Armed Services, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and (2)the Committee on Armed Services, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.
5.Mandatory application of sanctions
(a)In generalNo later than 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in section 3 of this Act with respect to each individual specified in subsection (b). (b)Individuals and organizations describedThe individuals specified in this subsection are the following:
(1)Wu Yingjie. (2)Wang Yang.
(3)Han Zheng. (4)Xia Baolong.

